Exhibit 10.74

 

Sixth Addendum to the Private Lease Contract Instrument for Nonresidential
Property

 

By and between:

 

I – LÚCIO TOMASIELLO, Brazilian, unmarried, of legal age, businessman, holder of
identity document RG No.                SSP/SP, duly enrolled in the Individual
Taxpayers Roll of the Ministry of the Treasury – CPF/MF under No.
              , resident and with address in the City of               and
MAURÍCIO TOMASIELLO, Brazilian, unmarried, of legal age, businessman, holder of
identity document RG No.               , issued by SSP/SP, duly enrolled in the
Individual Taxpayers Roll of the Ministry of the Treasury – CPF/MF under No.
              , resident and with address in the City of               , both
hereinafter simply called “LESSORS”; and

 

II – AMYRIS BRASIL LTDA., corporation with headquarters in the City of Campinas,
State of São Paulo, at Rua James Clerk Maxwell, No. 315, Techno Park, Postal
Code: 13069-380, duly enrolled in the National Corporate Taxpayers Roll of the
Ministry of the Treasury – CNPJ/MF under No. 09.379.224/0001-20, represented in
this act by its Articles of Incorporation, hereinafter simply called “LESSEE”;
and

 

LESSORS and LESSEE are jointly called “Parties” and individually, “Party.”

 

WHEREAS, the Parties entered into the Private Lease Contract Instrument for
Nonresidential Property (the “Contract”) March 31, 2008, referring to the
location of the commercial warehouse that has a total built area of 1,368.09 m2
(thirteen hundred sixty-eight square meters and 9 square centimeters), situated
at Rua James Clerk Maxwell, No. 315, Postal Code: 13069-380, object of recorded
entry 100068 filed in Notary Office No. 2, Property Records of Campinas, State
of São Paulo and registered with the City of Campinas, State of São Paulo, under
cartographic code No. 3162.44.26.0285.00000 (the “Property”);

 

WHEREAS, the Parties entered into a Private Addendum Instrument to the Lease
Contract for Nonresidential Property (the “First Addendum”) that modified the
conditions established in the Contract for the lease guarantee July 5, 2008;

 

 

Sixth Addendum to the Private Lease Contract Instrument for Nonresidential
Property1

 

 



WHEREAS, the Parties entered into the Second Addendum to the Private Lease
Contract Instrument for Nonresidential Property (the “Second Addendum”) October
30, 2008 that renewed and extended the lease period from 36 (thirty-six) months
to 60 (sixty) months, that is, to May 31, 2013;

 

WHEREAS, the Parties entered into the Third Addendum to the Private Lease
Contract Instrument for Nonresidential Property (the “Third Addendum”) October
1, 2012 that renewed the lease period for another 36 (thirty-six) months, to
October 1, 2015, and capped the monthly rent increase;

 

WHEREAS, the Parties entered into the Fourth Addendum to the Private Lease
Contract Instrument for Nonresidential Property (the “Fourth Addendum”) March 5,
2015 that renewed the lease period for an additional 43 (forty-three) months, to
October 5, 2018, reset the monthly rent increase, and added clauses to the
Contract;

 

WHEREAS, the Parties entered into the Fifth Addendum to the Private Lease
Contract Instrument for Nonresidential Property (“Fifth Addendum”) September 22,
2015 establishing that the monthly rent will not be readjusted or corrected
annually by variation in the General Market Prices Index-IGPM, measured by the
Getúlio Vargas Foundation-FGV and keeping the monthly rent duly paid by the
LESSEE the same until October 1, 2016;

 

WHEREAS, the Parties have an unalloyed reciprocal interest in (i) extending the
period of the lease to October 1, 2019, and (ii) establishing the increase in
monthly rent by an adjustment agreed to between the Parties;

 

The Parties therefore decide to sign the present Sixth Addendum to the Private
Lease Contract Instrument for Nonresidential Property (the “Sixth Addendum”) in
mutual and complete agreement, in accordance with the clauses and conditions set
out below.

 

CLAUSE ONE

PERIOD OF THE LEASE

 

1.1       The Parties mutually agree to extend the period in force of the
Contract such that the final period of the Contract in question will be October
1, 2019.

 

 

Sixth Addendum to the Private Lease Contract Instrument for Nonresidential
Property2

 

 



1.2       The period indicated in Clause 1.1 above may only be extended by means
of the Parties’ signing a new addendum agreement.

 

CLAUSE TWO

MONTHLY RENT AND READJUSTMENT

 

2.2       The Parties further agree by mutual consent that from October 1, 2016,
the LESSEE will pay the LESSORS the amount of R$ 38,171.45 (thirty-eight
thousand one hundred seventy-one reais and forty-five centavos) monthly until
October 1, 2017, in consideration of a 3% (three percent) adjustment agreed
between the Parties.

 

2.2.1       Nevertheless, after October 1, 2016, the Parties may negotiate an
annual adjustment or correction to the monthly rent, provided that this occurs
with previous accord of the Parties and approval of the LESSEE, by means of
entering into a new contractual addendum agreement.

 

2.3       In view of the amendments made by the Parties to this Sixth Addendum,
in strict observance of the provisions in clauses 2.1 and 2.2, above, the
Parties agree that Clause Five, lead paragraph, of the Contract will go into
force with the following provision from the signing of the present instrument:

 

5) From October 1, 2016, the LESSEE will pay the LESSORS the monthly rent of R$
38,171.45 (thirty-eight thousand one hundred seventy-one reais and forty-five
centavos) due the 5th (fifth) of each month via bank account deposit, the
deposit slip serving as receipt and discharge. However, the Parties agree that
until October 1, 2017, the LESSEE will pay the LESSORS the monthly rent provided
in this clause.

 

2.4       The Parties declare, in terms of this Clause One, that the conditions
for payment not amended by this Sixth Addendum will be those established in the
contract.

 

 

CLAUSE THREE

 

GENERAL PROVISIONS

 

Sixth Addendum to the Private Lease Contract Instrument for Nonresidential
Property3

 

 



3.1       The remaining clauses and conditions contained in the Contract, the
First Addendum, the Second Addendum, the Third Addendum, the Fourth Addendum,
and the Fifth Addendum are ratified by this Act in all their terms not expressly
amended by this Sixth Addendum.

 

3.2       The Parties agree that the terms of this Fifth Addendum take
precedence over the provisions of any other understanding that there may be
between the Parties from the signing date of the Contract and the signing date
of this Sixth Addendum.

 

3.3       The Contract and this Sixth Addendum can only be amended in any of
their provisions by entering into a written contractual addendum.

 

And being thus within the law and in agreement, the Parties sign the present
instrument in 3 (three) identical copies to the same effect, together with 2
(two) legally capable witnesses, who also sign.

 

Campinas, October 17, 2016

 

/s/ Lucio Tomasiello                        /s/ Mauricio Tomasiello

LESSORS: LÚCIO TOMASIELLO/MAURÍCIO TOMASIELLO

 

 

/s/ Erica Baumgarten                        /s/ Giani Ming Valent

LESSEE: AMYRIS BRASIL LTDA.

Witnesses:

 

1.

Name:

RG:

CPF/MF:

2.

Name:

RG:

CPF/MF:

 

 

 

 

 

 

 

 

 

 



Sixth Addendum to the Private Lease Contract Instrument for Nonresidential
Property 4



--------------------------------------------------------------------------------

